Citation Nr: 0739211	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-17 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an initial disability rating in excess of 
10 percent for spicules to left foot toenail beds.

4.  Entitlement to an initial disability rating in excess of 
10 percent for spicules to right foot toenail beds, status 
post-traumatic avulsion to the right great toenail.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO denied service 
connection for a right knee disorder and for hemorrhoids.  In 
that decision the RO also granted service connection for 
spicules to bilateral toenail beds, status post-traumatic 
avulsion to the right great toenail, for which the RO 
assigned a noncompensable disability rating effective from 
May 28, 2004.   
 
In November 2004, the veteran submitted a notice of 
disagreement with respect to that rating decision as to the 
denials of service connection for a right knee disorder and 
for hemorrhoids, and as to the assigned rating for the 
bilateral toenail disability.  Subsequently in a February 
2005 rating decision, the RO separated the service-connected 
spicules to bilateral toenail beds, status post-traumatic 
avulsion to the right great toenail, into two service-
connected disabilities: (1) spicules to left foot toenail 
beds, and (2) spicules to right foot toenail beds, status 
post-traumatic avulsion to the right great toenail.  In that 
decision, the RO assigned a 10 percent rating for each of 
these, effective from May 28, 2004.

The veteran perfected an appeal to the Board as to the four 
issues on page one by filing a substantive appeal in May 
2005.  With respect to the service-connected bilateral 
toenail disabilities, because the veteran is appealing the 
original assignment of a disability rating following an award 
of service connection, the claim essentially involves the 
propriety of the initial disability ratings assigned. See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Since the 
disability ratings assigned during the appeal did not 
constitute a full grant of the benefit sought, the issues 
concerning the degree of disability remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

During the appeal, the case was transferred to the RO in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  There is no competent medical evidence showing a right 
knee disorder.

2.  There is no competent medical evidence showing that the 
veteran's currently diagnosed hemorrhoids condition is 
related to service.

3.  The veteran's spicules to left foot toenail beds are 
manifested by toe pain; surgically removed great toenail with 
nails bud bases present; and no current scar, skin disease, 
infection, or significant inflammation; and productive of no 
more than moderate disability.

4.  The veteran's spicules to right foot toenail beds, status 
post-traumatic avulsion to the right great toenail, are 
manifested by toe pain; surgically removed great toenail with 
nails bud bases present; and no current scar, skin disease, 
infection, or significant inflammation; and productive of no 
more than moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a right knee disorder, are not met.  38 
U.S.C.A. §§ 1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 
3.303 (2007).

2.  The criteria for establishing entitlement to service 
connection for hemorrhoids, are not met.  38 U.S.C.A. §§ 
1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303 
(2007).

3.  The criteria for an initial disability rating in excess 
of 10 percent for spicules to left foot toenail beds, are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 7803, 7804, 7805, 7806, 7813,  (2007).

4.  The criteria for an initial disability rating in excess 
of 10 percent for spicules to right foot toenail beds, status 
post-traumatic avulsion to the right great toenail, are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 7803, 7804, 7805, 7806, 7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in July 
2004.  The RO informed the veteran of the types of evidence 
needed in order to substantiate his claims on appeal for 
service connection and higher initial disability ratings.  

The veteran and his representative have also shown through 
correspondence that they have actual knowledge of the types 
of evidence needed in order to substantiate the claims for 
higher initial ratings, as well as the service connection 
claims.  The purpose of the required notice, to ensure that 
the veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

VA has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119- 
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
and his representative have described the basis for his 
claims in statements made.  Also, the claim was subsequently 
readjudicated and the veteran was provided a statement of the 
case in February 2005 and a supplemental statement of the 
case in October 2007.  Under these circumstances, the Board 
determines that the notification requirements of the VCAA 
have been satisfied. Id; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for a higher initial rating, the Board finds that the veteran 
is not prejudiced by a decision at this time.  Any question 
of appropriate notice pursuant to Dingess is moot since the 
claims are denied below. 

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records, including the reports of VA 
examinations, and statements made in support of the veteran's 
claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.




II.  Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2007).   

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service medical records contain no indications of problems 
specifically associated with a hemorrhoids condition.  
Although the veteran was treated for gastritis in service, 
this involved the upper part of the gastrointestinal tract, 
with symptoms of stomach discomfort and vomiting.  The 
records of treatment for gastritis do not show any 
involvement of the lower part, and there were no symptoms 
which would potentially be associated with hemorrhoids such 
as constipation or diarrhea. 

With respect to the right knee disorder claim, none of the 
service medical records show any significant problems with 
the right knee during service.  During treatment visits for 
complaints regarding the left knee, which was diagnosed with 
pre-patellar tendonitis, there were findings regarding the 
right knee as follows: in March 1993, of positive effusion of 
the right knee of +1 magnitude; and in May 1994, of 
preexisting scars during treatment for the left knee.  During 
the May 1994 treatment of the left knee, examination of the 
right knee revealed a 1/2 inch scar of the superior medial 
aspect of the knee.  The veteran also had a 3 by 2 inch scar 
of the right knee, medial aspect, which reportedly resulted 
from a motorcycle accident in 1984 or 1985 (before service).  
The examiner indicated that the right knee was without 
appearance of edema or trauma; and he made no pertinent 
assessment of any condition of the right knee.  None of the 
remainder of service medical records contain any further 
mention of the right knee nor any assessment of a right knee 
condition.

Post-service medical records of treatment consist of VA 
treatment records dated from March 2004 to January 2007; and 
reports of VA examinations in August 2004 and September 2007.

Regarding the right knee claim, careful review of these 
records show no diagnosis of a right knee disorder.  The 
report of a March 2004 X-ray examination of both knees noted 
a history of bilateral degenerative joint disease of the 
knees.  That report concluded with an impression of (1) 
perhaps there was some difficulty with positioning; the two 
AP views are rotated as is the right lateral view; and (2) 
otherwise normal study, with no evidence of fracture, 
dislocation, effusion, or degenerative joint disease.  An 
associated treatment record at that time concluded with an 
assessment of knee pain.  A later March 2004 treatment note 
contains an assessment of knee pain with normal X-rays.

The report of an August 2004 VA examination shows that the 
veteran reported that his right knee condition dated back to 
1993 in service.  He reported complaints of constant knee 
pain when he walks or stands; and that his knee crunches and 
grinds.  On examination, there was no effusion or bulges; but 
there was tenderness to palpation of the lateral joint 
surface and inferior to the patella, and the ACL showed mild 
laxity.  There was significant crepitus with flexion and 
extension.  After examination the report contains a diagnosis 
of bilateral knee arthralgia.  The examiner noted in 
conclusion that pain limited function.

The veteran was seen in January 2007 for complaints 
associated with organic brain syndrome, external hemorrhoids, 
and gastroesophageal reflux disease.  At that time, the 
treatment provider included arthralgia of the knee as part of 
an active problem list.  Examination findings included that 
the extremities were without clubbing, cyanosis, or edema; 
and the assessment included "right knee arthralgia/DJD 
(degenerative joint disease).  

Although that assessment included degenerative joint disease 
of the right knee, the report contains no indications that 
this assessment was based on any diagnostic testing; and the 
arthralgia listed referenced the date in March 2004 when X-
rays showed a normal study with no evidence of degenerative 
joint disease.  It does not appear that that diagnosis of 
degenerative joint disease of the right knee is valid, but is 
rather based on history, as characterized in the March 2004 
X-ray report (history of degenerative joint disease) in which 
no degenerative joint disease was found on examination.

Thus, the only objective findings regarding the right knee 
are findings of pain, and arthralgia, which is defined as 
pain in a joint.  See Dorland's Illustrated Medical 
Dictionary 149 (30th ed. 2003).  Pain is not a disability for 
VA purposes, and thus service connection may not be granted 
for pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).

Further, even if the veteran had degenerative joint disease 
of the right knee, the preponderance of the evidence is 
against a finding that it was incurred in or was aggravated 
by active military service; or, became manifest to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  There is no 
medical evidence of any right knee injury or condition in 
service, other than preexisting scars, which the veteran 
reported at that time to be associated with an accident 
before service in 1984 or 1985.  

In his notice of disagreement, the veteran reported that he 
was seen in May of 1994 for injury to both knees after a fall 
while on a hike; and that physical training activities in 
service after that aggravated the right knee causing extreme 
pain.  However, service medical records show that during the 
May 1994 visit for treatment of the left knee, the veteran 
made no complaints with respect to the right knee and no 
abnormalities were noted except for the preexisting scars of 
the right knee.  Further, the veteran is not claiming, and 
there is no competent medical evidence in service to suggest, 
that there was any increase in disability associated with the 
preexisting scars due to injury in 1984 or 1985. 

Regarding the hemorrhoids claim, the claims file contains 
sufficient medical evidence showing a diagnosis of 
hemorrhoids.  Because the record contains competent medical 
evidence of that current disorder, and no evidence to the 
contrary, the Board concedes the presence of such disability.  
Therefore, with respect to the claimed hemorrhoids, the 
question is whether that condition was incurred in or was 
aggravated by active military service.  38 C.F.R. §§ 3.303 
(2007).  

There is no indication in service medical records of any 
problems associated with hemorrhoids.  The first indication 
of any such problems is shown in treatment records in 2004, 
approximately eight years after service.  VA treatment 
records on file show that the veteran was first seen for 
complaints of hemorrhoids in March 2004, when he was seen for 
complaints of hemorrhoids that were bleeding and possibly 
infected.  At that time he reported a long history since 
service of hemorrhoids that were bleeding quite frequently.  
On examination the veteran had normal sphincter tone, and no 
external hemorrhoids or fissures.  The assessment was 
"probable internal hemorrhoids.  A later March 2004 report 
contains an assessment of hemorrhoids/occult positive stools.

The report of an April 2004 VA gastrointestinal consult shows 
that the veteran reported a bout of rectal bleeding 
approximately one month before.  After examination, the 
report contains an assessment of heme positive/rectal 
bleeding-possibly from hemorrhoids; exacerbated by opioids; 
need to rule out colitis/mass lesion.  

The report of an August 2004 VA examination shows that the 
veteran associated the etiology of his hemorrhoids to long 
hikes taken in service.  The veteran reported complaints of 
pain with sitting on hard surfaces.  After examination, the 
report contains a diagnosis of hemorrhoids.

The report of a September 2004 
esophagogastroduodenoscopy/colonoscopy confirms the presence 
of internal hemorrhoids.  The colonoscopy revealed moderate-
size internal hemorrhoids.  

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current hemorrhoids, and service.  The Board has the duty to 
assess the credibility and weight to be given the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
Upon review of the medical record, the Board finds that there 
is no competent medical evidence to establish such a nexus.  
The question of nexus is whether the diagnosed hemorrhoids 
disorder was incurred in or aggravated by active military 
service.  38 C.F.R. §§ 3.303.

The issue of nexus is solely within the province of health 
care professionals.  In short, a medical diagnosis or a 
medical nexus opinion regarding the etiology of claimed 
disabilities must come from a health care professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore it is clear that the statements of the veteran or 
any other lay person in this case do not rise to the level of 
competent medical evidence.  
 
In sum, the preponderance of the evidence is against the 
veteran's claim that diagnosed hemorrhoids are related to 
service.  As discussed above, there is no indication of any 
problem associated with hemorrhoids in service.  The clinical 
evidence contained in the claims file shows that the first 
evidence of problems with hemorrhoids is in 2004.  This 
extended period after service ended in 1996 without treatment 
weighs against the claim; and there are no opinions to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service). 

In summary, review of the claims file shows no competent 
medical evidence of any current right knee disorder.  Further 
there is no competent medical evidence to link any diagnosed 
hemorrhoids to service.  Therefore, based on the foregoing, 
service connection for either of these claimed disorders, is 
not warranted.

Thus, the preponderance of the evidence is against the claims 
for service connection for a right knee disorder or for 
hemorrhoids.  Therefore, the benefit-of-the-doubt rule does 
not apply, and each of the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Initial Disability Ratings 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases such as this in which the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  See also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007) (finding staged 
ratings appropriate also in cases where the appeal was not as 
to the initial rating assigned after service connection is 
established).  
 
VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The veteran's entire 
history is reviewed when making disability evaluations. 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3. 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations. See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

VA treatment records show that in August 2004 the veteran was 
seen for complaints of painful spicules from a previous total 
matrixectomy of all 10 nails.  On examination the treatment 
provider made findings of plantar right and left foot with 
erythema and scaling without fissuring or vesicles; most 
nails were with spicules but cut very short so not able to 
fully evaluate presence-nail beds also with scaling, 
possible tinea pedis; and no nail or spicules R4, L3.  The 
report contains an assessment of tinea pedis, spicules to 
nail borders-cryptosis.

During an August 2004 VA examination, the veteran reported 
complaints of pain, which was better when he pulls out the 
spicules.  There was some bleeding of the toes and occasional 
redness.  On examination, most nails were spiculed but cut 
very short; and nail beds were scaling.  Seven of the ten 
nails had spicules.  The diagnosis was spicules to nail beds.  

During a September 2007 VA examination, the veteran reported 
complaints that due to his skin condition he has exudation 
and crusting; and had no ulcer formation, itching or 
shedding.  He reported that symptoms described occurred 
intermittently, as often as weekly, with each occurrence 
lasting five weeks.  He reported that he had nine attacks 
within the past year.  He reported that his ability to 
perform daily functions during flare-ups is limited, with 
painful walking that felt like pins and needles in the toes.  
The examiner noted that the skin disease did not involve any 
areas that are exposed to the sun; and that over the past 
twelve months, the veteran had received topical medication 
only for the skin condition.  There were no side effects from 
the treatment.  Based on the above description, the examiner 
summarized that the veteran's reported functional impairment 
was difficulty walking, with pain with wearing shoes and 
socks.

On examination of the affected skin, there was no scar 
present, and no signs of skin disease present.  The examiner 
made a finding that there were surgically removed bilateral 
great toenails with nails' bud bases present bilaterally.  
There was no current evidence of infection or significant 
inflammation.  The report concluded with a diagnosis 
essentially of status post bilateral great toenail removal 
with residual dystrophic nail beds and great toe pain, due to 
subjectively bilateral toe pain and objectively abnormal 
examination.

The veteran's service-connected spicules to left foot toenail 
beds, and spicules to right foot toenail beds, status post-
traumatic avulsion to the right great toenail, are each 
currently assigned a 10 percent rating, pursuant to 
Diagnostic Codes 7804, and 7899-7804, respectively.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides for a 10 
percent evaluation for superficial, painful scars on 
examination.  Diagnostic Code 7899 is a general code assigned 
for a skin disorder evaluated by analogy.  Here, the right 
foot disability is evaluated by analogy to superficial, 
painful scars under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).  See 38 C.F.R. § 4.20.  A higher rating than 10 
percent may not be assigned for either of the two 
disabilities because under Diagnostic Code 7804, a 10 percent 
rating is the maximum assignable.  

Alternatively, as the two service-connected disabilities are 
skin conditions, they may be evaluated using other relevant 
criteria for rating skin conditions.  See 38 C.F.R. § 4.118.  
However, similar to Diagnostic Code 7804, Diagnostic Code 
7803 provides for a maximum disability rating of 10 percent 
for superficial, unstable scars.  Evaluation under Diagnostic 
Code 7800 is inappropriate because the service-connected 
disabilities do not involve the head, face or neck, which is 
the subject of evaluation of scars under that code.  On 
either foot, the area of involvement of the toes, does not 
exceed that required-12 square inches-to warrant a 20 
percent rating under Diagnostic Code 7801.  

It is possible to rate the disabilities by analogy as eczema 
under Diagnostic Code 7806.  However, a 30 percent rating is 
not warranted under Diagnostic Code 7806 because the 
veteran's service-connected (1) spicules to left foot toenail 
beds, and (2) spicules to right foot toenail beds, status 
post-traumatic avulsion to the right great toenail, have not 
been treated with systemic therapy or other immunosuppressive 
drugs, and there are no lesions that cover 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed area 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  

In summary, as discussed above, a rating higher then 10 
percent is not warranted under criteria used to evaluate skin 
conditions as such.  Under Diagnostic Code 7805, "other 
scars" are rated based on limitation of function of the part 
affected.  Here, the Board considers the criteria used to 
evaluate foot disabilities.  The following applies in 
evaluating foot disabilities.  Functional impairment is based 
on lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are to be considered in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology, which 
produces disability, warrants the minimum compensation. 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Foot disabilities are evaluated using the criteria under 38 
C.F.R. §4.71a, Diagnostic Codes 5276-5284 (2006).  Of these 
diagnostic codes which provide for a rating in excess of 10 
percent, the potentially relevant codes as an analog to the 
veteran's service-connected disabilities include 5276 
(acquired flatfoot), 5278 (acquired claw foot (pes cavus)), 
5383 (malunion or nonunion of the tarsal or metatarsal 
bones), and 5284 (other foot injuries).  There is no medical 
evidence of any condition analogous to the first three.  As 
reflected in the medical evidence of record, there is no 
evidence of disability productive of flatfoot, pes cavus, or 
malunion or nonunion of the tarsal or metatarsal bones, so as 
to warrant evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276, 5278, or 5383.  Therefore evaluation under those 
codes is not warranted.    

Diagnostic Code 5284 provides evaluations of 10, 20, and 30 
percent for moderate, moderately severe, and severe foot 
injuries, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2007).  Words such as "moderate," "moderately severe" 
and "severe" are not defined in the Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.  Use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

On review of the clinical record on file in connection with 
criteria of Diagnostic Code 5284, the evidence does not show 
that the spicules to left foot toenail beds, or the spicules 
to right foot toenail beds, status post-traumatic avulsion to 
the right great toenail, are productive of more than moderate 
disability of the respective foot.  The most recent medical 
evidence, contained in the September 2007 VA examination 
report, shows that there was no scar or skin disease present, 
and no evidence of infection or significant inflammation.  

In none of the VA examinations has an examiner found any 
significant limitation of function due to these two service-
connected disabilities.  In sum, the Board finds that for 
each of the feet, the condition of each of the service-
connected disabilities constitutes no more than moderate 
disability due solely to these service-connected 
disabilities.  See 38 C.F.R. § 4.72, Diagnostic Code 5284.  

Further, there is not a medical and factual basis on which to 
conclude that there is functional loss due to pain associated 
with either of these disabilities sufficient to warrant any 
additional rating for the service-connected disabilities.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.   In fact, the 
August 2004 VA examiner found it necessary to only speak of 
DeLuca with respect to the veteran's knees, finding it 
unnecessary to address DeLuca with regard to these two 
disabilities. 

Lastly, note that while there is medical evidence of 
associated tinea pedis, which for present purposes is rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7813, as either 
scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) or 
dermatitis (Diagnostic Code 7806), the veteran's two 
disabilities here have been considered under these codes.  

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant pain 
due to the service-connected disabilities, there is no 
evidence that the nature and severity of these service-
connected symptoms alone are beyond what is contemplated by 
the applicable criteria.  There is also no indication that 
these disorders have necessitated frequent periods of 
hospitalization.  Based on the foregoing, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claims for an initial rating in excess 
of 10 percent for either spicules to left foot toenail beds, 
or spicules to right foot toenail beds, status post-traumatic 
avulsion to the right great toenail, must be denied because 
the preponderance of the evidence is unfavorable; and there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to a rating in excess of 10 percent for spicules 
to left foot toenail beds, is denied.

Entitlement to a rating in excess of 10 percent for spicules 
to right foot toenail beds, status post-traumatic avulsion to 
the right great toenail, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


